 



Exhibit 10.16
INTERNATIONAL GAME TECHNOLOGY
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective as of December 8, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. PURPOSE
    1  
2. DEFINITIONS
    1  
3. ELIGIBILITY
    4  
4. STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS
    4  
5. OFFERING PERIODS
    5  
6. PARTICIPATION
    5  
7. METHOD OF PAYMENT OF CONTRIBUTIONS
    5  
8. GRANT OF OPTION
    6  
9. EXERCISE OF OPTION
    7  
10. DELIVERY
    8  
11. TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS
    8  
12. ADMINISTRATION
    9  
13. DESIGNATION OF BENEFICIARY
    10  
14. TRANSFERABILITY
    11  
15. USE OF FUNDS; INTEREST
    11  
16. REPORTS
    12  
17. ADJUSTMENTS OF AND CHANGES IN THE STOCK
    12  
18. POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS
    13  
19. TERM OF PLAN; AMENDMENT OR TERMINATION
    13  
20. NOTICES
    14  
21. CONDITIONS UPON ISSUANCE OF SHARES
    14  
22. PLAN CONSTRUCTION
    14  
23. EMPLOYEES’ RIGHTS
    15  
24. MISCELLANEOUS
    15  
25. TAX WITHHOLDING
    16  
26. NOTICE OF SALE
    16  

-i-

 



--------------------------------------------------------------------------------



 



INTERNATIONAL GAME TECHNOLOGY
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective as of December 8, 2005, as subsequently amended)
     The following constitute the provisions of the International Game
Technology Employee Stock Purchase Plan (the “Plan”). The Plan was first adopted
by the Board of Directors (the “Board”) of International Game Technology, a
Nevada corporation (the “Corporation”) on February 26, 1987. The Plan was
approved by the Corporation’s stockholders on February 16, 1988. This amendment
to and restatement of the Plan is effective as of December 8, 2005.

1.   PURPOSE       The purpose of this Plan is to assist Qualified Employees in
acquiring a stock ownership interest in the Corporation pursuant to a plan which
is intended to qualify as an “employee stock purchase plan” under Section 423 of
the Code. This Plan is also intended to encourage Qualified Employees to remain
in the employ of the Corporation (and those Subsidiaries which may be designated
by the Committee as “Participating Subsidiaries”).   2.   DEFINITIONS      
Capitalized terms used herein which are not otherwise defined shall have the
following meanings.

      “Account” means the bookkeeping account maintained by the Corporation, or
by a recordkeeper on behalf of the Corporation, for a Participant pursuant to
Section 7(a).         “Board” means the Board of Directors of the Corporation.  
      “Code” means the Internal Revenue Code of 1986, as amended from time to
time.         “Committee” means the committee appointed by the Board to
administer this Plan pursuant to Section 12.         “Common Stock” means the
Common Stock, without par value, of the Corporation.         “Company” means,
collectively, the Corporation and its Subsidiaries.         “Compensation” means
(1) if the Qualified Employee is a salaried employee, the Qualified Employee’s
regular salary from the Corporation (or the Participating Subsidiary that
employs the Qualified Employee, as applicable) for the relevant period of time,
or (2) if the Qualified Employee is not a salaried employee, the Qualified
Employee’s regular gross pay from the Corporation (or the Participating
Subsidiary that employs the Qualified Employee, as applicable) for the Qualified
Employee’s regularly scheduled work week(s) during the relevant period of time.

 



--------------------------------------------------------------------------------



 



      Compensation includes any amounts contributed as salary reduction
contributions to a plan qualifying under Section 401(k), 125 or 129 of the Code.
Any other form of remuneration is excluded from Compensation, including (but not
limited to) the following: overtime payments, sales commissions, prizes, awards,
relocation or housing allowances, stock option exercises, stock appreciation
rights, restricted stock exercises, performance awards, auto allowances, tuition
reimbursement and other forms of imputed income, bonuses, incentive
compensation, special payments, fees and allowances. Notwithstanding the
foregoing, Compensation shall not include any amounts deferred under or paid
from any nonqualified deferred compensation plan maintained by the Company.    
    “Contributions” means the bookkeeping amounts credited to the Account of a
Participant pursuant to this Plan, equal in amount to the amount of Compensation
that the Participant has elected to contribute for the purchase of Common Stock
under and in accordance with this Plan.         “Corporation” means
International Game Technology, a Nevada corporation, and its successors.        
“Effective Date” means February 26, 1987, the original effective date of this
Plan. This amendment to and restatement of the Plan is effective as of
December 8, 2005.         “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.         “Exercise Date” means, with respect
to an Offering Period, the last day of that Offering Period.         “Fair
Market Value” on any date means: (i) if the Common Stock is listed or admitted
to trade on a national securities exchange, the closing price of a share of
Common Stock on the Composite Tape, as published in the Western Edition of The
Wall Street Journal, of the principal national securities exchange on which such
stock is so listed or admitted to trade, on such date, or, if there is no
trading of the Common Stock on such date, then the closing price of a share of
Common Stock as quoted on such Composite Tape on the next preceding date on
which there was trading in such shares; (ii) if the Common Stock is not listed
or admitted to trade on a national securities exchange, the last/closing price
for a share of Common Stock on such date, as furnished by the National
Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ National
Market Reporting System or a similar organization if the NASD is no longer
reporting such information; (iii) if the Common Stock is not listed or admitted
to trade on a national securities exchange and is not reported on the National
Market Reporting System, the mean between the bid and asked price for a share of
Common Stock on such date, as furnished by the NASD or a similar organization;
or (iv) if the Common Stock is not listed or admitted to trade on a national
securities exchange, is not reported on the National Market Reporting System and
if bid and asked

 



--------------------------------------------------------------------------------



 



      prices for the Common Stock are not furnished by the NASD or a similar
organization, the value as established by the Committee at such time for
purposes of this Plan.         “Grant Date” means the first day of each Offering
Period, as determined by the Committee and announced to potential Qualified
Employees; provided, however, that no Grant Date may occur on or before the
Exercise Date for the immediately preceding Offering Period.         “Offering
Period” means the twelve-consecutive month period commencing on each Grant Date;
provided, however, that the Committee may declare, as it deems appropriate and
in advance of the applicable Offering Period, (i) a shorter (not to be less than
three months) Offering Period or a longer (not to exceed 27 months) Offering
Period.         “Option” means the stock option to acquire Shares granted to a
Participant pursuant to Section 8.         “Option Price” means the per share
exercise price of an Option as determined in accordance with Section 8(b).      
  “Parent” means any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation in which each corporation
(other than the Corporation) owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in the chain.         “Participant” means a Qualified Employee who
has elected to participate in this Plan and who has filed a valid and effective
Subscription Agreement to make Contributions pursuant to Section 6.        
“Participating Subsidiary” has the meaning given to such term in Section 19(c).
        “Plan” means this International Game Technology Employee Stock Purchase
Plan, as amended from time to time.         “Qualified Employee” means any
employee of the Corporation, or of any Subsidiary which has been designated in
writing by the Committee as a “Participating Subsidiary” (including any
Subsidiaries which have become such after the date that this Plan is approved by
the stockholders of the Corporation). Notwithstanding the foregoing, “Qualified
Employee” shall not include any employee: (i)  whose customary employment is for
20 hours per week or less; or (ii) whose customary employment is for not more
than five months in a calendar year.         “Rule 16b-3” means Rule 16b-3 as
promulgated by the Commission under Section 16, as amended from time to time.

 



--------------------------------------------------------------------------------



 



      “Section 16” means Section 16 of the Exchange Act.         “Share” means a
share of Common Stock.         “Subscription Agreement” means the written
agreement filed by a Qualified Employee with the Corporation pursuant to
Section 6 to participate in this Plan.         “Subsidiary” means any
corporation in an unbroken chain of corporations (beginning with the
Corporation) in which each corporation (other than the last corporation) owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one or more of the other corporations in the chain.

3.   ELIGIBILITY       Any person employed as a Qualified Employee as of a Grant
Date shall be eligible to participate in this Plan during the Offering Period in
which such Grant Date occurs, subject to the Qualified Employee satisfying the
requirements of Section 6.   4.   STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

  (a)   The maximum number of Shares that may be delivered pursuant to Options
granted under this Plan is 12,600,000* Shares (after giving effect to the
Corporation’s stock splits affecting the Common Stock through the July 2003
four-for-one stock split), subject to adjustments pursuant to Section 17. In the
event that all of the shares of Common Stock made available under this Plan are
subscribed prior to the expiration of this Plan, this Plan shall terminate at
the end of that Offering Period and the shares available shall be allocated for
purchase by Participants in that Offering Period on a pro-rata basis determined
with respect to Participants’ Account balances.     (b)   The maximum number of
Shares that any one individual may acquire upon exercise of his or her Option
with respect to any one Offering Period is 12,000, subject to adjustments
pursuant to Section 17 (the “Individual Limit”); provided, however, that the
Committee may amend such Individual Limit, effective no earlier than the first
Offering Period commencing after the adoption of such amendment, without
stockholder approval. The Individual Limit shall be proportionately adjusted for
any Offering Period of less than 12 months, and may, at the discretion of the
Committee, be proportionately increased for any Offering Period of greater than
12 months.     (c)   Shares that are subject to or underlie Options, which for
any reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again, except to
the extent prohibited by law, be available for subsequent Options under this
Plan.

 

*   Reflects the December 2003 amendment approved by the Board to increase the
Share limit by 3,000,000 Shares, which amendment is subject to approval by
stockholders at the 2004 annual meeting of stockholders.

 



--------------------------------------------------------------------------------



 



5.   OFFERING PERIODS       During the term of this Plan, the Corporation will
grant Options to purchase Shares in each Offering Period to all Participants in
that Offering Period. Each Option shall become effective on the Grant Date of
the Offering Period with respect to which the Option was granted. The term of
each Option shall be the duration of the related Offering Period and shall end
on the Exercise Date of that Offering Period. Offering Periods shall continue
until this Plan is terminated in accordance with Section 18 or 19, or, if
earlier, until no Shares remain available for Options pursuant to Section 4.  
6.   PARTICIPATION

  (a)   A Qualified Employee may become a participant in this Plan by completing
a Subscription Agreement on a form approved by and in a manner prescribed by the
Committee (or its delegate). To become effective, a Subscription Agreement must
be signed by the Qualified Employee and be filed with the Corporation at the
time specified by the Committee, but in all cases prior to the start of the
Offering Period with respect to which it is to become effective, and must set
forth a stated amount (or, if the Committee so provides, a whole percentage) of
the Qualified Employee’s Compensation to be credited to the Participant’s
Account as Contributions each pay period.     (b)   Notwithstanding the
foregoing, a Participant may not elect to contribute more than ten percent (10%)
of his or her Compensation during any one pay period and, in the case of a
Contribution that is expressed as a stated amount, may not elect to contribute
less than $10.00 for any one pay period as Plan Contributions; provided,
however, that the Committee may establish different maximum and/or minimum
limits on Contributions for any Offering Period prior to the start of such
Offering Period. The Committee also may prescribe other limits, rules or
procedures for Contributions.     (c)   Subscription Agreements shall contain
the Qualified Employee’s authorization and consent to the Company’s withholding
from his or her Compensation the amount of his or her Contributions. A Qualified
Employee’s Subscription Agreement, and his or her participation election and
withholding consent therein, shall be effective only with respect to the related
Offering Period, and such Qualified Employee must timely file a new Subscription
Agreement for each Offering Period in which he or she wishes to participate;
provided, however, that the Committee may provide in advance of an Offering
Period that Subscription Agreements, and participation elections and withholding
consents therein, shall remain valid for subsequent Offering Periods, subject to
such rules and procedures as the Committee may prescribe.

7.   METHOD OF PAYMENT OF CONTRIBUTIONS

  (a)   The Corporation shall maintain on its books, or cause to be maintained
by a recordkeeper, an Account in the name of each Participant. The percentage of

 



--------------------------------------------------------------------------------



 



      Compensation elected to be applied as Contributions by a Participant shall
be deducted from such Participant’s Compensation on each payday during the
period for payroll deductions set forth below and such payroll deductions shall
be credited to that Participant’s Account as soon as administratively
practicable after such date. A Participant may not make any additional payments
to his or her Account. A Participant’s Account shall be reduced by any amounts
used to pay the Option Price of Shares acquired, or by any other amounts
distributed pursuant to the terms hereof.     (b)   Subject to such other rules
as the Committee may adopt, payroll deductions with respect to an Offering
Period shall commence as of the first payday which coincides with or immediately
follows the applicable Grant Date and shall end on the last payday which
coincides with or immediately precedes the applicable Exercise Date, unless
sooner terminated by the Participant as provided in this Section 7 or until his
or her participation terminates pursuant to Section 11.     (c)   Unless
otherwise provided by the Committee in advance of an Offering Period, a
Participant may not increase or decrease the level of his or her Contributions
during an Offering Period (other than a termination of Contributions as
contemplated by Section 7(d)).     (d)   A Participant may terminate his or her
Contributions during an Offering Period (and receive a distribution of the
balance of his or her Account in accordance with Section 11) by completing and
filing with the Corporation, in such form and on such terms as the Committee (or
its delegate) may prescribe, a written withdrawal form which shall be signed by
the Participant. Such termination shall be effective as soon as administratively
practicable after its receipt by the Corporation. A withdrawal election pursuant
to this Section 7(d) with respect to an Offering Period shall only be effective,
however, if it is received by the Corporation prior to the Exercise Date of that
Offering Period (or such earlier deadline that the Committee may reasonably
require to process the withdrawal prior to the applicable Exercise Date).
Partial withdrawals of Accounts, and other modifications or suspensions of
Subscription Agreements are not permitted.     (e)   During leaves of absence
approved by the Corporation or a Participating Subsidiary and meeting the
requirements of Regulation Section 1.421-7(h)(2) under the Code, a Participant
may continue participation in this Plan by cash payments to the Corporation on
his normal paydays equal to the reduction in his Plan Contributions caused by
his leave.

8.   GRANT OF OPTION

  (a)   On each Grant Date, each Qualified Employee who is a Participant during
that Offering Period shall be granted an Option to purchase a number of Shares.
The Option shall be exercised on the Exercise Date. The number of Shares subject
to the Option shall be determined by dividing the Participant’s Account balance
as

 



--------------------------------------------------------------------------------



 



    of the applicable Exercise Date by the Option Price, subject to the limits
of Section 8(c).     (b)   The Committee shall establish the method for
determining the Option Price per Share of the Shares subject to an Option for an
Offering Period prior to the start of that Offering Period in accordance with
this Section 8(b). The Committee may provide prior to the start of an Offering
Period that the Option Price for that Offering Period shall be determined by
applying a discount amount (not to exceed 15%) to either (1) the Fair Market
Value of a Share on the Grant Date of that Offering Period, or (2) the Fair
Market Value of a Share on the Exercise Date of that Offering Period, or (3) the
lesser of the Fair Market Value of a Share on the Grant Date of that Offering
Period or the Fair Market Value of a Share on the Exercise Date of that Offering
Period. Notwithstanding anything to the contrary in the preceding provisions of
this Section 8(b), in no event shall the Option Price per Share be less than the
par value of a Share.     (c)   Notwithstanding anything else contained herein,
the maximum number of Shares subject to an Option for an Offering Period shall
be subject to the Individual Limit in effect on the Grant Date of that Offering
Period (subject to adjustment pursuant to Section 17) and any person who is
otherwise a Qualified Employee shall not be granted any Option (or any Option
granted shall be subject to compliance with the following limitations) or other
right to purchase Shares under this Plan to the extent:

  (1)   it would, if exercised, cause the person to own stock (within the
meaning of Section 423(b)(3) of the Code) possessing 5% or more of the total
combined voting power or value of all classes of stock of the Corporation, or of
any Parent, or of any Subsidiary; or     (2)   such Option causes such
individual to have rights to purchase stock under this Plan and any other plan
of the Corporation, any Parent, or any Subsidiary which is qualified under
Section 423 of the Code which accrue at a rate which exceeds $25,000 of the fair
market value of the stock of the Corporation, of any Parent, or of any
Subsidiary (determined at the time the right to purchase such Stock is granted,
before giving effect to any discounted purchase price under any such plan) for
each calendar year in which such right is outstanding at any time.

    For purposes of the foregoing, a right to purchase stock accrues when it
first become exercisable during the calendar year. In determining whether the
stock ownership of a Qualified Employee equals or exceeds the 5% limit set forth
above, the rules of Section 424(d) of the Code (relating to attribution of stock
ownership) shall apply, and stock which the Qualified Employee may purchase
under outstanding options shall be treated as stock owned by the Qualified
Employee.

 



--------------------------------------------------------------------------------



 



9.   EXERCISE OF OPTION

  (a)   Unless a Participant withdraws pursuant to Section 7(d) or the
Participant’s Plan participation is terminated as provided in Section 11, his or
her Option for the purchase of shares shall be exercised automatically on the
Exercise Date for that Offering Period, without any further action on the
Participant’s part, and the maximum number of whole Shares subject to such
Option (subject to the Individual Limit set forth in Section 4(b) and the
limitations contained in Section 8(c)) shall be purchased at the Option Price
with the balance of such Participant’s Account.     (b)   If any amount which is
not sufficient to purchase a whole Share remains in a Participant’s Account
after the exercise of his or her Option on the Exercise Date: (1) such amount
shall be credited to such Participant’s Account for the next Offering Period, if
he or she is then a Participant; or (2) if such Participant is not a Participant
in the next Offering Period, or if the Committee so elects, such amount shall be
refunded to such Participant as soon as administratively practicable after such
date. If the share limit of Section 4(a) is reached, any amount that remains in
a Participant’s Account after the exercise of his or her Option on the Exercise
Date to purchase the number of shares that he or she is allocated shall be
refunded to the Participant as soon as administratively practicable after such
date. If any amount which exceeds the limits of Section 8(c) remains in a
Participant’s Account after the exercise of his or her Option on the Exercise
Date, such amount shall be refunded to the Participant as soon as
administratively practicable after such date.

10.   DELIVERY       As soon as administratively practicable after the Exercise
Date, the Corporation shall deliver to each Participant a certificate
representing the Shares purchased upon exercise of his or her Option. The
Corporation may make available an alternative arrangement for delivery of Shares
to a recordkeeping service. The Committee (or its delegate), in its discretion,
may either require or permit the Participant to elect that such certificates be
delivered to such recordkeeping service. In the event the Corporation is
required to obtain from any commission or agency authority to issue any such
certificate, the Corporation will seek to obtain such authority. If the
Corporation is unable to obtain from any such commission or agency authority
which counsel for the Corporation deems necessary for the lawful issuance of any
such certificate or other delivery of such Shares, or if for any other reason
the Corporation cannot issue or deliver Shares and satisfy Section 21, the
Corporation shall be relieved from liability to any Participant except that the
Corporation shall return to each Participant to whom such shares cannot be
issued or delivered the amount of the balance credited to his or her Account
that would have otherwise been used for the purchase of such shares.

 



--------------------------------------------------------------------------------



 



11.   TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

  (a)   Except as provided in Section 11(b) below, if a Participant ceases to be
an Eligible Employee for any reason (including, without limitation, due to the
Participant’s death, disability, quit, resignation or retirement, or due to a
layoff or other termination of employment with or without cause), or if the
Participant elects to withdraw from the Plan pursuant to Section 7(d), at any
time prior to the last day of an Offering Period in which he or she
participates, such Participant’s Account shall be paid to him or her (or, in the
event of the Participant’s death, to the person or persons entitled thereto
under Section 13) in cash, and such Participant’s Option and participation in
the Plan shall automatically terminate as of the time that the Participant
ceased to be a Qualified Employee.     (b)   If a Participant (1) ceases to be a
Qualified Employee during an Offering Period but remains an employee of the
Company through the Exercise Date (for example, and without limitation, due to a
change in the Participant’s employer from the Corporation or a Participating
Subsidiary to a non-Participating Subsidiary, if the Participant’s employer
ceases to maintain the Plan as a Participating Subsidiary but otherwise
continues as a Subsidiary, or if the Participant’s customary level of employment
no longer satisfies the requirements set forth in the definition of Qualified
Employee), or (2) during an Offering Period commences a sick leave, military
leave, or other leave of absence approved by the Company, and the leave meets
the requirements of Treasury Regulation Section 1.421-7(h)(2) and the
Participant is an employee of the Company or on such leave as of the applicable
Exercise Date, such Participant’s Contributions shall cease (subject to
Section 7(e)), and the Contributions previously credited to the Participant’s
Account for that Offering Period shall be used to exercise the Participant’s
Option as of the applicable Exercise Date in accordance with Section 9 (unless
the Participant makes a timely withdrawal election in accordance with
Section 7(d), in which case such Participant’s Account shall be paid to him or
her in cash in accordance with Section 11(a)).     (c)   A Participant’s
termination from Plan participation precludes the Participant from again
participating in this Plan during that Offering Period. However, such
termination shall not have any effect upon his or her ability to participate in
any succeeding Offering Period, provided that the applicable eligibility and
participation requirements are again then met. A Participant’s termination from
Plan participation shall be deemed to be a revocation of that Participant’s
Subscription Agreement and such Participant must file a new Subscription
Agreement to resume Plan participation in any succeeding Offering Period.

12.   ADMINISTRATION

  (a)   The Board shall appoint the Committee, which shall be composed of not
less than two members of the Board. The Board may, at any time, increase or
decrease the number of members of the Committee, may remove from membership on
the Committee all or any portion of its members, and may appoint such person or

 



--------------------------------------------------------------------------------



 



      persons as it desires to fill any vacancy existing on the Committee,
whether caused by removal, resignation, or otherwise. The Board may also, at any
time, assume the administration of all or a part of this Plan, in which case
references (or relevant references in the event the Board assumes the
administration of only certain aspects of this Plan) to the “Committee” shall be
deemed to be references to the Board. Action of the Committee with respect to
this Plan shall be taken pursuant to a majority vote or by the unanimous written
consent of its members. No member of the Committee shall be entitled to act on
or decide any matter relating solely to himself or herself or solely to any of
his or her rights or benefits under this Plan.     (b)   Subject to the express
provisions of this Plan, the Committee shall supervise and administer this Plan
and shall have the full authority and discretion: (1) to construe and interpret
this Plan and any agreements defining the rights and obligations of the
Corporation, any Subsidiary, and Participants under this Plan; (2) to further
define the terms used in this Plan; (3) to prescribe, amend and rescind rules
and regulations relating to the administration of this Plan; and (4) to make all
other determinations and take such other action as contemplated by this Plan or
as may be necessary or advisable for the administration of this Plan or the
effectuation of its purposes. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or a Subsidiary.     (c)   Any action taken by, or inaction of, the
Corporation, any Subsidiary, the Board or the Committee relating or pursuant to
this Plan and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons.     (d)   Neither the Board nor any Committee, nor
any member thereof or person acting at the direction thereof, shall be liable
for any act, omission, interpretation, construction or determination made in
good faith in connection with this Plan, and all such persons shall be entitled
to indemnification and reimbursement by the Corporation in respect of any claim,
loss, damage or expense (including, without limitation, attorneys’ fees) arising
or resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.     (e)   In making any determination or in taking or not taking
any action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Corporation. No director, officer or agent of the Corporation or any
Participating Subsidiary shall be liable for any such action or determination
taken or made or omitted in good faith.

 



--------------------------------------------------------------------------------



 



13.   DESIGNATION OF BENEFICIARY       If the Committee permits beneficiary
designations with respect to this Plan, then each Participant may file, on a
form and in a manner prescribed by the Committee (or its delegate), a written
designation of a beneficiary who is to receive any Shares or cash from or with
respect to such Participant’s Account under this Plan in the event of such
Participant’s death. If a Participant is married and the designated beneficiary
is not solely his or her spouse, spousal consent shall be required for such
designation to be effective unless it is established (to the satisfaction of the
Committee or its delegate) that there is no spouse or that the spouse cannot be
located. The Committee may rely on the last designation of a beneficiary filed
by a Participant in accordance with this Plan. Beneficiary designations may be
changed by the Participant (and his or her spouse, if required) at any time on
forms provided and in the manner prescribed by the Committee (or its delegate).
      If a Participant dies with no validly designated beneficiary under this
Plan who is living at the time of such Participant’s death (or in the event the
Committee does not permit beneficiary designations under this Plan), the
Corporation shall deliver all Shares and/or cash payable pursuant to the terms
hereof to the executor or administrator of the estate of the Participant, or if
no such executor or administrator has been appointed, the Corporation, in its
discretion, may deliver such Shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Corporation, then to such other person as the
Corporation may designate.       If a Participant’s death occurs before the end
of an Offering Period or subsequent to the end of an Offering Period but prior
to the delivery to him or her or for his or her benefit of any Shares
deliverable under the terms of this Plan, and the Corporation has notice of the
Participant’s death, then any Shares purchased for that Offering Period and any
remaining balance of such Participant’s Account shall be paid to such
beneficiary (or such other person entitled to such payment pursuant to this
Section 13). If the Committee permits beneficiary designations with respect to
this Plan, any such designation shall have no effect with respect to Shares
purchased and actually delivered (or credited, as the case may be) to or for the
benefit of the Participant.

14.   TRANSFERABILITY       Neither Contributions credited to a Participant’s
Account nor any Options or rights with respect to the exercise of Options or
right to receive Shares under this Plan may be anticipated, alienated,
encumbered, assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution, or as provided in
Section 13) by the Participant. Any such attempt at anticipation, alienation,
encumbrance, assignment, transfer, pledge or other disposition shall be without
effect and all amounts shall be paid and all shares shall be delivered in
accordance with the provisions of this Plan. Amounts payable or Shares
deliverable pursuant to this Plan shall be paid or delivered only to the
Participant or, in the event of the Participant’s death, to the Participant’s
beneficiary pursuant to Section 13.

 



--------------------------------------------------------------------------------



 



15.   USE OF FUNDS; INTEREST       All Contributions received or held by the
Corporation under this Plan will be included in the general assets of the
Corporation and may be used for any corporate purpose. Notwithstanding anything
else contained herein to the contrary, no interest will be paid to any
Participant or credited to his or her Account under this Plan (in respect of
Account balances, refunds of Account balances, or otherwise). Amounts payable
under this Plan shall be payable in Shares or from the general assets of the
Corporation and, except for any Shares that may be reserved on the books of the
Corporation for issuance with respect to this Plan, no special or separate
reserve, fund or deposit shall be made to assure payment of amounts that may be
due with respect to this Plan.

16.   REPORTS       Statements shall be provided to Participants as soon as
administratively practicable following each Exercise Date. Each Participant’s
statement shall set forth, as of such Exercise Date, that Participant’s Account
balance immediately prior to the exercise of his or her Option, the Option
Price, the number of whole Shares purchased and his or her remaining Account
balance, if any.

17.   ADJUSTMENTS OF AND CHANGES IN THE STOCK       Upon or in contemplation of
any reclassification, recapitalization, stock split (including a stock split in
the form of a stock dividend), or reverse stock split; any merger, combination,
consolidation, or other reorganization; split-up, spin-off, or any similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of substantially
all the assets of the Corporation as an entirety occurs; then the Committee
shall, in such manner, to such extent (if any) and at such time as it deems
appropriate and equitable in the circumstances:

  (a)   proportionately adjust any or all of (i) the number and type of Shares
(or other securities) that thereafter may be made the subject of Options
(including the specific maxima and numbers of shares set forth elsewhere in this
Plan), (ii) the number, amount and type of Shares (or other securities or
property) subject to any or all outstanding Options, (iii) the Option Price of
any or all outstanding Options, or (iv) the securities, cash or other property
deliverable upon exercise of any outstanding Options, or     (b)   make
provision for a cash payment or for the substitution or exchange of any or all
outstanding Options for cash, securities or property to be delivered to the
holder of any or all outstanding Options based upon the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.

    The Committee may adopt such valuation methodologies for outstanding Options
as it deems reasonable in the event of a cash or property settlement and,
without limitation on

 



--------------------------------------------------------------------------------



 



    other methodologies, may base such settlement solely upon the excess (if
any) of the amount payable upon or in respect of such event over the Option
Price of the Option.       In any of such events, the Committee may take such
action sufficiently prior to such event to the extent that the Committee deems
the action necessary to permit the Participant to realize the benefits intended
to be conveyed with respect to the underlying shares in the same manner as is or
will be available to stockholders generally.

18.   POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS       Upon a dissolution of
the Corporation, or any other event described in Section 17 that the Corporation
does not survive or does not survive as a publicly-traded company in respect of
its Common Stock, as the case may be, the Plan and, if prior to the last day of
an Offering Period, any outstanding Option granted with respect to that Offering
Period shall terminate, subject to any provision that has been expressly made by
the Board for the survival, substitution, assumption, exchange or other
settlement of the Plan and Options. In the event a Participant’s Option is
terminated pursuant to this Section 18 without a provision having been made by
the Board for a substitution, exchange or other settlement of the Option, such
Participant’s Account shall be paid to him or her in cash without interest.

19.   TERM OF PLAN; AMENDMENT OR TERMINATION

  (a)   This Plan shall become effective as of the Effective Date. No new
Offering Periods shall commence on or after February 28, 2015 (after giving
effect to the amendment approved by the Corporation’s stockholders at the 2005
annual meeting of stockholders which extended the term of this Plan) and this
Plan shall terminate as of the Exercise Date immediately following such date
unless sooner terminated pursuant to Section 4, Section 18, or this Section 19.
    (b)   The Board may amend, modify or terminate this Plan at any time, in
whole or in part and without notice. Stockholder approval for any amendment or
modification shall not be required, except to the extent required by law or
applicable stock exchange rules, or required under Section 423 of the Code in
order to preserve the intended tax consequences of the Plan. No Options may be
granted during any suspension of this Plan or after the termination of this
Plan, but the Committee will retain jurisdiction as to Options then outstanding
in accordance with the terms of this Plan. No amendment, modification, or
termination pursuant to this Section 19(b) shall, without written consent of the
Participant, affect in any manner materially adverse to the Participant any
rights or benefits of such Participant or obligations of the Corporation under
any Option granted under this Plan prior to the effective date of such change.
Changes contemplated by Section 17 or Section 18 shall not be deemed to
constitute changes or amendments requiring Participant consent.     (c)  
Notwithstanding the amendment provisions of Section 19(b) and without limiting
the Board’s authority thereunder and without limiting the Committee’s authority

 



--------------------------------------------------------------------------------



 



      pursuant to any other provision of this Plan, the Committee shall have the
right (1) to designate from time to time the Subsidiaries whose employees may be
eligible to participate in this Plan (including, without limitation, any
Subsidiary that may first become such after the date stockholders first approve
this Plan) (each a “Participating Subsidiary”), and (2) to change the service
and other qualification requirements set forth under the definition of Qualified
Employee in Section 2 (subject to the requirements of Section 423(b) of the Code
and applicable rules and regulations thereunder). Any such change shall not take
effect earlier than the first Offering Period that starts on or after the
effective date of such change. Any such change shall not require stockholder
approval.

20.   NOTICES       All notices or other communications by a Participant to the
Corporation contemplated by this Plan shall be deemed to have been duly given
when received in the form and manner specified by the Committee (or its
delegate) at the location, or by the person, designated by the Committee (or its
delegate) for that purpose.

21.   CONDITIONS UPON ISSUANCE OF SHARES       This Plan, the granting of
Options under this Plan and the offer, issuance and delivery of Shares are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities laws) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation and as a condition precedent to the exercise of
his or her Option, provide such assurances and representations to the
Corporation as the Committee may deem necessary or desirable to assure
compliance with all applicable legal requirements.

22.   PLAN CONSTRUCTION

  (a)   It is the intent of the Corporation that transactions involving Options
under this Plan (other than “Discretionary Transactions” as that term is defined
in Rule 16b-3(b)(1) promulgated by the Commission under Section 16 of the
Exchange Act, to the extent there are any Discretionary Transactions under this
Plan), in the case of Participants who are or may be subject to the prohibitions
of Section 16 of the Exchange Act, satisfy the requirements for exemption under
Rule 16b-3(c) promulgated by the Commission under Section 16 of the Exchange Act
to the maximum extent possible. Notwithstanding the foregoing, the Corporation
shall have no liability to any Participant for Section 16 consequences of
Options or other events with respect to this Plan.     (b)   This Plan and
Options are intended to qualify under Section 423 of the Code. Accordingly, all
Participants are to have the same rights and privileges (within the meaning of
Section 423(b)(5) of the Code) under this Plan, subject to differences

 



--------------------------------------------------------------------------------



 



      in Compensation among Participants and subject to the Contribution and
share limits of this Plan.     (c)   If any provision of this Plan or of any
Option would otherwise frustrate or conflict with the intents expressed above,
that provision to the extent possible shall be interpreted so as to avoid such
conflict. If the conflict remains irreconcilable, the Committee may disregard
the provision if it concludes that to do so furthers the interest of the
Corporation and is consistent with the purposes of this Plan as to such persons
in the circumstances.

23.   EMPLOYEES’ RIGHTS

  (a)   Nothing in this Plan (or in any Subscription Agreement or other document
related to this Plan) will confer upon any Qualified Employee or Participant any
right to continue in the employ or other service of the Company, constitute any
contract or agreement of employment or other service or affect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Company to change such person’s compensation or other benefits or to
terminate his or her employment or other service, with or without cause. Nothing
contained in this Section 23(a), however, is intended to adversely affect any
express independent right of any such person under a separate employment or
service contract other than a Subscription Agreement.     (b)   No Participant
or other person will have any right, title or interest in any fund or in any
specific asset (including Shares) of the Corporation or any Subsidiary by reason
of any Option hereunder. Neither the provisions of this Plan (or of any
Subscription Agreement or other document related to this Plan), nor the creation
or adoption of this Plan, nor any action taken pursuant to the provisions of
this Plan will create, or be construed to create, a trust of any kind or a
fiduciary relationship between the Corporation or any Subsidiary and any
Participant, beneficiary or other person. To the extent that a Participant,
beneficiary or other person acquires a right to receive payment pursuant to this
Plan, such right will be no greater than the right of any unsecured general
creditor of the Corporation.     (c)   A Participant will not be entitled to any
privilege of stock ownership as to any Shares not actually delivered to and held
of record by the Participant. No adjustment will be made for dividends or other
rights as a shareholder for which a record date is prior to such date of
delivery.

24.   MISCELLANEOUS

  (a)   This Plan, the Options, Subscription Agreements and other documents
related to this Plan shall be governed by, and construed in accordance with, the
laws of the State of Nevada. If any provision shall be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of this Plan shall continue in effect.

 



--------------------------------------------------------------------------------



 



  (b)   Captions and headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such captions and headings shall not be
deemed in any way material or relevant to the construction of interpretation of
this Plan or any provision hereof.     (c)   The adoption of this Plan shall not
affect any other Company compensation or incentive plans in effect. Nothing in
this Plan will limit or be deemed to limit the authority of the Board or
Committee (i) to establish any other forms of incentives or compensation for
employees of the Company (with or without reference to the Common Stock), or
(ii) to grant or assume options (outside the scope of and in addition to those
contemplated by this Plan) in connection with any proper corporate purpose; to
the extent consistent with any other plan or authority. Benefits received by a
Participant under an Option granted pursuant to this Plan shall not be deemed a
part of the Participant’s compensation for purposes of the determination of
benefits under any other employee welfare or benefit plans or arrangements, if
any, provided by the Corporation or any Subsidiary, except where the Committee
or the Board (or the Board of Directors of the Subsidiary that sponsors such
plan or arrangement, as applicable) expressly otherwise provides or authorizes
in writing.

25.   TAX WITHHOLDING       Notwithstanding anything else contained in this Plan
herein to the contrary, the Corporation may deduct from a Participant’s Account
balance as of an Exercise Date, before the exercise of the Participant’s Option
is given effect on such date, the amount of taxes (if any) which the Corporation
reasonably determines it or any Subsidiary may be required to withhold with
respect to such exercise. In such event, the maximum number of whole shares
subject to such Option (subject to the other limits set forth in this Plan)
shall be purchased at the Exercise Price with the balance of the Participant’s
Account (after reduction for the tax withholding amount).       Should the
Corporation for any reason be unable, or elect not to, satisfy its or any
Subsidiary’s tax withholding obligations in the manner described in the
preceding paragraph with respect to a Participant’s exercise of an Option, or
should the Corporation or any Subsidiary reasonably determine that it or an
affiliated entity has a tax withholding obligation with respect to a disposition
of shares acquired pursuant to the exercise of an Option prior to satisfaction
of the holding period requirements of Section 423 of the Code, the Corporation
or Subsidiary, as the case may be, shall have the right at its option to (1)
require the Participant to pay or provide for payment of the amount of any taxes
which the Corporation or Subsidiary reasonably determines that it or any
affiliate is required to withhold with respect to such event or (2) deduct from
any amount otherwise payable to or for the account of the Participant the amount
of any taxes which the Corporation or Subsidiary reasonably determines that it
or any affiliate is required to withhold with respect to such event.

 



--------------------------------------------------------------------------------



 



26.   NOTICE OF SALE       Any person who has acquired shares under this Plan
shall give prompt written notice to the Corporation of any sale or other
transfer of the shares if such sale or transfer occurs (1) within the two-year
period after the Grant Date of the Offering Period with respect to which such
shares were acquired, or (2) within the twelve-month period after the Exercise
Date of the Offering Period with respect to which such shares were acquired.

 